Title: To George Washington from William Heath, 17 November 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head Quarters, Continental village, November 17. 1781.
                  
                  On the morning of the 13th instant lieutenant Deforest of the Connecticut line, who had been detached by major-general Parsons, with twenty-five regular troops and captain Lockwood of the militia with fifteen volunteers, including lieutenants Hull and Mead of the Connecticut state troops, formed a design of boarding a sloop of ten carriage guns then at anchor in East Chester bay, and having taken a small sloop of about 30 tons in East Chester creek, they embarked and fell down the creek to the bay.  Upon being hailed by the sloop, they answered, that the rebel boats were down, and they had pushed out of the creek to anchor under their protection—With this deception they laid her on board, but found themselves disappointed in the strength of the vessel, her nettings being almost twelve feet above the gunnel.  Here the assailants prevailed, after four minutes, conflict with bayonets and lances only—They cut the nettings so as to admit one man to enter.  lieutenant Mead boarded (and received a wound supposed to be mortal)—he was followed by the rest, who in a short time carried the vessel.  She had twenty-five men on board, at the same time a part of the detachment made after the wood-fleet, six of whom were taken.  The vessels were brought to Stamford.  About forty prisoners were taken, twenty-five of whom are soldiers.  We had none killed—lieutenant Mead and three men wounded, the former dangerously.  The enemy had none killed—the captain of the armed sloop and four men were badly wounded.  This enterprise was conducted with much address and great gallantry.
                  The enclosed papers from major-general Parsons are transmitted to your Excellency for your order thereon.  It appears part of the officers, refered to by the board of war, have not given their answers.
                  The board of war have suspend a general distribution of clothing to this army until your Excellency’s directions are given for the purpose.  The distressed situation of the troops urge a distribution as soon as possible.  There are in the store at Newburgh, about 3300 suits of the british clothing, which has been, except some suits for the invalids, dyed brown.  For the purpose of uniformity, I think it will be best that these should be issued to entire regiments, giving equal proportion to the troops of each state, who are to receive clothing.  I however submit it to your Excellency’s determination.  I have ordered taylor’s shops to be prepared at each regiment, for the purpose of making up the clothing when the materials arrive.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant.
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Sir
                        War Office Octbr 23d 1781
                     
                     The Board have been honoured with your Letter on the Subject of the disabled Officers of the Connectt Line.  An answer would sooner have been transmitted but the Board had Stated the Matter to the Commander in Chief, who has been too much engaged to favour us with his Opinion.  We laid the Letters & Papers before Congress who have directed Us to take Order in the Business.  We therefore after well considering of the Matter are of Opinion that it is inexpedient to grant the Officers Requests to be transfered to the Corps of Invalids, & that the Public Service requires their retiring from their present Commands. If they Consent to this you will please to report them to the Commander in Chief as Retiring Officers.  It will then lie with the State to make the Promotions & fill up the Vacancies & on their Certificates  the Board will forward the Commissions.  We mean to include Colo. Durkee in this Arrangement.  We have the Honor to be with great Respect & Esteem your very Obedt Servant
                     
                        Richard Peters
                        By Order
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Camp Novr 14th 1781
                     
                     Inclos’d is a Copy of a Letter from the Board of War to me on the Subject of the disabled Officers of the Connectt Line in Consequence of which I have sent to Capt. Parsons of the 3d Regt whose Answer is inclos’d.  To Lt Belding of the first Regt who accepts the Offer of the Board & consents to retire.
                     The Proposal of the Board are understood to grant these retiring Officers the same Privileges & Emoluments which were granted to the retiring Officers on the last reform of the Army.  the other Officers referd to have not yet given their Answers.  I have therefore to request that you will be pleas’d to report to the Board, the Consent of the beforenamed Officers to retire on the Provision made for retiring Officers on the late reform of the Army & that they be added to the List of the Officers retiring on that reform—And that have leave to return Home that their Offices may be filled.  I am Sr Yr humble Servt
                     
                        Saml H. Parsons
                        
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Peeks Kill 15th Novbr 1781
                     
                     In consequence of provision made by Congress for Officers who for sufficient Reasons wish to retire from Service.
                     I think it my duty to inform your Honor; that by reason of age and a constitution much impaired in Service would wish to quit Millitary employments as soon as I can settle my affairs, and be reasonably satisfied that I am intitled to the same emoluments that other Officers are under the denomination of deranged Officers in the year Eighty.  I shall wait for further directions in the Matter & have the Honor to be your Honrs most Obnt Sernt
                     
                        D. Parsons
                     
                  
                  
               